



Exhibit 10.12


Amended and Restated
Independence Contract Drilling, Inc.
2012 Omnibus Incentive Plan


Amendment No. 2


THIS AMENDMENT NO. 2 (this "Amendment") to the Amended and Restated Independence
Contract Drilling, Inc. 2012 Omnibus Incentive Plan (the "Plan") is made by the
Board of Directors (the "Board") of Independence Contract Drilling, Inc., a
Delaware corporation (the "Company"), as follows:


WHEREAS, the Company maintains the Plan, effective August 13, 2014, for the
benefit of eligible individuals;


WHEREAS, the Plan currently allows for net withholding (i.e., satisfaction of
tax withholding obligations by having shares/units withheld upon exercise or
vesting of an award) at the minimum statutory tax withholding rate;


WHEREAS, pursuant to Accounting Standards Update 2016-09 and Section 15.1 of the
Plan, the Board desires to amend the terms of the Plan to allow for net
withholding up to the maximum individual statutory tax rate; and


WHEREAS, pursuant to NYSE Frequently Asked Questions on Equity Compensation Plan
Section C-1 and applicable tax laws, this Amendment is permitted without seeking
approval of the Company's stockholders.


NOW, THEREFORE, pursuant to Section 15.1 of the Plan, the Plan is hereby amended
in the following respects:


1.
New Defined Term. A new defined term Statutory Tax Withholding Obligation shall
be added in proper alphabetical order to Article II of the Plan as immediately
set forth below, and the subsequent definitions in Article II shall be
renumbered accordingly:

"Statutory Tax Withholding Obligation" means, with respect to an Award, the
amount the Company, an Affiliate or other subsidiary determines is appropriate
in order to effectuate tax withholding for federal, state, local and foreign
taxes, with such tax withholding obligation based upon a rate not to exceed the
maximum statutory rate otherwise required for the individual by the relevant
taxing authorities."
2.
Deletion of a Defined Term. The defined term "Minimum Statutory Tax Withholding
Obligation" is hereby deleted from Article II of the Plan. The remaining
definitions in Article II shall be renumbered accordingly.

3.
Shares that Count Against Limit. Section 4.2(a) of the Plan is hereby deleted in
its entirety and replaced with the following:

(a)If shares of Stock are withheld from payment of an Award to satisfy tax
obligations with respect to the Award, such shares of Stock will not count
against the aggregate number of shares of Stock with respect to which Awards may
be granted under the Plan; provided that any shares of Restricted Stock withheld
to satisfy any tax withholding obligations in excess of the minimum statutory
withholding rate shall no longer be available for issuance pursuant to future
Awards under the Plan.
4.
Tax Withholding. Section 16.3 of the Plan is hereby amended by deleting all
references to the term "Minimum Statutory Tax Withholding Obligation" and in
each place replacing it with the term "Statutory Tax Withholding Obligation."

5.
Force and Effect. Except as set forth above, the remaining provisions of the
Plan shall not be amended hereby and shall remain in full force and effect.

6.
Effective Date. This Amendment shall become effective on February 22, 2017.

[SIGNATURES ON NEXT PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Board, by its duly authorized officer, has executed this
Amendment on this 22nd day of February, 2017.


INDEPENDENCE CONTRACT DRILLING, INC.
By:     /s/ Philip A. Choyce


Its:     EVP & CFO                 







